DETAILED ACTION
This office action follows a response filed on March 19, 2021.  Claims 1 and 7 were amended.  Claims 9 and 10 were canceled, and new claim 11 was added.  Claims 1-8 and 11 ae pending.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bensason et al. (US 9,828,476).
Claims of Bensason et al. are drawn to a film prepared from an ethylene/-olefin interpolymer having a comonomer distribution constant (CDC) in a range of from 40 to 200, a vinyl unsaturation of less than 0.15 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) in a range of 1.5 to 4, a density in a range of 0.915 to 0.925 g/cm3, melt index (I2) in a range of 2 to 6 g/10 min, and a molecular weight distribution (Mw/Mn) of in a range of 2 to 3.5.  Polymer properties overlap such that one of ordinary skill in the art would have found it obvious that polymer of instant claims is an obvious embodiment of ethylene//-olefin interpolymer under the scope of protection of prior art.  A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990). See also MPEP § 2144.05.
Reference is silent with respect to the separation index of the ethylene/-olefin interpolymer, however, in view of the fact that the ethylen/-olefin interpolymer of the prior art is substantially the same as that described in instant claims, and in light of the fact that the copolymer is prepared in similar manner (dual reactor configuration in series in the presence of a catalyst system comprising a polyvalent aryloxyether metal complex), reasonable basis exists to believe that the ethylene/-olefin interpolymer of the prior art exhibits substantially the same separation index.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 10,150,275).
Claims of Shah et al. are drawn to a film layer prepared from an ethylene/-olefin interpolymer having a comonomer distribution constant (CDC) in a range of from 75 to 200, a vinyl unsaturation of less than 0.15 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) in a range of 2 to 20, a density in a range of 0.903 to 0.925 g/cm3, melt index (I2) in a range of 0.1 to 5 g/10 min, and a molecular weight distribution (Mw/Mn) of in a range of 1.8 to 4.  Polymer properties overlap such that one of ordinary skill in the art would have found it obvious that polymer of instant claims is an obvious embodiment of ethylene//-olefin interpolymer under the scope of protection of prior art.  A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990). See also MPEP § 2144.05.
Reference is silent with respect to the separation index of the ethylene/-olefin interpolymer, however, in view of the fact that the ethylen/-olefin interpolymer of the prior art is substantially the same as that described in instant claims, and in light of the fact that the copolymer is prepared in similar manner (dual reactor configuration in series in the presence of a catalyst system comprising a polyvalent aryloxyether metal complex; col. 5, lines 1-15; col. 5, line 65-col. 6, line 14), reasonable basis exists to believe that the ethylene/-olefin interpolymer of the prior art exhibits substantially the same separation index.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, which depends from claim 7 and drawn to a generic film, is broader in scope that claim 7, which is drawn to a film having a specific thickness and ultimate stretch value.  Based on these observations, it is deemed that claim 8 fails to limit further the subject of claim 7.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
6.	Claims 2, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
7.	 The rejections of claims under 35 U.S.C. 103 as being unpatentable over Bonavoglia et al. (US 2014/0248816) and Bensason et al. (US 2015/0225520), set forth in paragraphs 3 and 4 of the previous office action dated January 21, 2021, have been overcome by amendment.  




Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 7, 2021